Citation Nr: 1201025	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-30 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for colon cancer with metastasis to the rectum, liver, bladder, and lungs, to include as due to herbicide exposure, for accrued benefits purposes.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A) or being housebound, for purposes of accrued benefits.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for accrued benefits purposes.

4.  Entitlement to service connection for the cause of the Veteran's death.

5.  Eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C.A., Chapter 35.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to October 1969.  He died in May 2007.  The appellant claims as his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In July 2011, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The issues of entitlement to service connection for the cause of the Veteran's death and eligibility for DEA under 38 U.S.C.A., Chapter 35, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  Claims for entitlement to service connection for colon cancer, entitlement to SMC based on A&A or housebound, and entitlement to a TDIU were pending at the time of the Veteran's death in May 2007.

2.  The appellant filed a claim for accrued benefits within a year of the Veteran's death.

3.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

4.  Evidence in the claims file at the time of death did not indicate that colon cancer manifested in service, that a malignant tumor manifested within the one year presumptive period or for many years thereafter, or that colon cancer was related to service, including Agent Orange exposure.

5.  Evidence in the claims file at the time of death did not indicate that the Veteran's service-connected disabilities resulted in his requiring assistance with activities of daily living (ADLs) or require care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

6.  At the time of death, the Veteran was in receipt of service connection for residuals of right hand distal fifth metacarpal fracture, residuals of left shoulder shell fragment wound, and malaria, each rated noncompensable.

7.  Evidence in the claims file at the time of death did not indicate that the Veteran's service connected disabilities rendered him unemployable.



CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for SMC based on A&A or being housebound were not met at the time of the Veteran's death.  38 C.F.R. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2011).

3.  The criteria for entitlement to a TDIU were not met at the time of the Veteran's death.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2011).

4.  The criteria for entitlement to service connection for cancer, entitlement to SMC, and entitlement to a TDIU, for purposes of accrued benefits, have not been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2007 pre-rating letter, the RO notified the appellant of the evidence needed to substantiate the claims for purposes of accrued benefits.   This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the July 2007 letter complied with this requirement.

The Veteran's status as a veteran was substantiated during his lifetime.  The appellant was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her accrued benefits claims, in a June 2011 letter.

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in a July 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

As discussed below, accrued benefits claims must be adjudicated based on the evidence of record at time of death.  See Ralston v. West, 13 Vet. App. 108, 113 (1999) ("[E]ntitlement to accrued benefits must be determined based on evidence that was either physically or constructively in the veteran's file at the time of death").  In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In a March 2007 statement, the Veteran indicated that he had to stop working when he began treatment for his cancer, was receiving disability benefits through his employer, and would receive Social Security Administration (SSA) disability payments thereafter.  The claims file also contains a letter from the Oregon Department of Human services indicating that the Veteran had applied for SSA disability benefits.  As SSA records are not in constructive possession of VA, there was no obligation to obtain these records in connection with the accrued benefits claims.

Moreover, during the July 2011 Board hearing, the undersigned informed the appellant that it was incumbent upon him to submit any potentially relevant evidence in her possession in support of her claims, and held the claims file open for 30 days to allow her to submit additional evidence.  This action provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 (2010) was applicable to Board hearings in July 2011, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for colon cancer, entitlement to SMC, and entitlement to a TDIU, each for purposes of accrued benefits, are thus ready to be considered on the merits.

Analysis

A proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits. See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The Veteran filed a statement in January 2007 indicating that he had cancer in the bladder, lungs, colon, rectum, and liver and requested that a connection between his cancers and Agent Orange be investigated.  He also noted that he was unable to to work due to the cancer and chemotherapy.  A March 2007 report of contact indicated that the Veteran indicated that his cancer was originally colon cancer that had metastasized into his lungs, rectum, and liver, and also that his service connected left shoulder shell fragment wound residuals had worsened since his last VA exam.  As indicated in its March 2007 VCAA letter, the RO interpreted the Veteran's statements as claiming entitlement to service connection for colon cancer, entitlement to SMC based on A&A or housebound, and entitlement to a TDIU.  The Veteran died in May 2007, prior to a decision on any of these claims, and they were therefore pending at the time of his death.  Moreover, the appellant filed her claim for accrued benefits in June 2007, within a year of the Veteran's death.  Consequently, the appellant has met the threshold requirements of these claims for purposes of accrued benefits and the Board will address each on the merits.  As noted above, the Board can only consider evidence in the claims file or constructively in VA's possession at the time of death.  See Ralston, 13 Vet. App. at 113.


Service Connection for Colon Cancer for Purposes of Accrued Benefits

As an initial matter, the Board notes that, while the Veteran engaged in combat while in service, and is a recipient of the Combat Action Ribbon and Purple Heart, he does not claim that his colon cancer was the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran did not claim entitlement to service connection for colon cancer on any of the above bases, however.  Rather, he claimed that his colon cancer was due to exposure to Agent Orange.  As he served in Vietnam, the Veteran is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(a)(1)(B)(ii); 38 C.F.R. § 3.307(a)(6)(iii).  However, colon cancer is not one of the diseases for which veterans presumed exposed to Agent Orange are entitled to service connection on a presumptive basis.  See 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  Moreover, VA has determined that there is no positive association between exposure to Agent Orange and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630, 27641 (May 20, 2003). More specifically, the Secretary has found that the credible evidence against an association between herbicide exposure and gastrointestinal tract cancer outweighs the credible evidence for such an association, and he has determined that a positive association does not exist.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32395, 32406 (June 12, 2007); Diseases Not Associated With Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, 42607 (June 24, 2002).  Colon cancer is one such gastrointestinal tract cancer.  Id.

This does not end the Board's inquiry, however.  The lack of availability of service connection on a presumptive basis for a particular disease does not preclude consideration of entitlement to service connection for that same disease on a direct basis. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d).  Moreover, in direct appeals, all filings must be read in a liberal manner, and Board must review all issues reasonably raised from a liberal reading of all documents in the record.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  The Board will therefore consider entitlement to service connection for colon cancer on the other bases noted above.

There is no evidence of colon cancer in service.  The STRs do not contain any notations regarding the colon and the September 1969 separation examination report indicates that all systems were normal.  Moreover, on an October 1970 VA examination, the Veteran indicated that he had no complaints and the only diagnoses were malaria, relapsing, historical, and malnutrition.  On the January 1985 VA Agent Orange examination, the Veteran indicated that he had suffered from frequent episodes of severe upper abdominal pain since separation from service, but did not have problems with diarrhea or constipation.  The Veteran also noted rare blood in his stool.  He denied a history of cancer.  He expressed his belief that his abdominal pain was due to Agent Orange exposure.  Examination, including of the abdomen and rectum, was normal.  The diagnosis was abdominal pain of unknown etiology.  More recently, private treatment records including a March 2007 letter from Dr. Lee, indicate that the Veteran was diagnosed with metastatic colon cancer in September 2006.  The evidence thus indicates that colon cancer did not manifest in service, a malignant tumor did not manifest within the one year presumptive period, and colon cancer did not manifest for many years thereafter.

There is also no competent evidence indicating that the Veteran's colon cancer was related to his Agent Orange exposure.  The only opinions in the record at the time of the Veteran's death were those of the Veteran and his treating physician, Dr. Yee.  Dr. Yee wrote in a September 2006 treatment note that, "Agent Orange could have contributed to his current cancer, although certainly skin cancers and head and neck cancers are more tied with exposure to this agent than colonic malignancy."  Dr. Yee also noted in a March 2007 letter that it was unusual for a 57 year old man such as the Veteran to develop metastatic colon cancer. These statements do not warrant entitlement to service connection for colon cancer for purposes of accrued benefits because the possibility of a relationship between colon cancer and Agent Orange exposure was stated in uncertain terminology, and there was no rationale offered in support.  See Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

As to the statements of the Veteran and the appellant opining that there was a connection between his colon cancer and Agent Orange exposure, while veterans are competent to opine as to some matters of diagnosis and etiology, testimony as to the possible relationship between colon cancer and Agent Orange exposure is testimony as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the statements of the Veteran and the appellant as to a connection between his colon cancer and Agent Orange exposure are not competent.

Finally, both the Veteran's statements and the medical evidence noted above reflect that colon cancer was the primary cancer that metastasized to other parts of the body.  Consequently, the Board need not consider whether entitlement to service connection for any other cancer is warranted on a direct or presumptive basis.

For the foregoing reasons, the evidence in the claims file does not support a finding of entitlement to service connection for colon cancer.  Entitlement to service connection for colon cancer for purposes of accrued benefits is therefore not warranted.

SMC

Under 38 U.S.C.A. § 1114(l), SMC is payable if, as the result of service-connected disability, the Veteran has is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

In addition, a Veteran is entitled to SMC at the rate provided in 38 U.S.C.A. § 1114(s) if he has a single service-connected disability rated 100 percent disabling and additional service-connected disabilities independently rated at 60 percent or more or is "permanently housebound" by reason of service-connected disability. 38 C.F.R. § 3.350(i)(1),(2).

At the time of his death, the Veteran was in receipt of service connection for residuals of right hand distal fifth metacarpal fracture, residuals of left shoulder shell fragment wound, and malaria, each rated noncompensable.  The evidence in the claims file at the time of the Veteran's death reflects that he neither required A&A nor was housebound due to these disabilities.  The March 2007 VA examination findings with regard to the left shoulder were essentially normal.  The private treatment records indicated that the Veteran's colon cancer and chemotherapy were the reasons for his deteriorating health and any need for aid and attendance or being permanently housebound.  As the Veteran's service connected disabilities did not require aid and attendance or render him housebound, entitlement to SMC based on the need for A&A or being housebound for purposes of accrued benefits is not warranted.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service- connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

As noted, at the time of his death, the Veteran was in receipt of service connection for residuals of right hand distal fifth metacarpal fracture, residuals of left shoulder shell fragment wound, and malaria, each rated noncompensable.  He was thus not eligible for a TDIU on a schedular basis.  However, it is VA's policy that all veterans who are unable to secure a substantially gainful occupation by reason of service- connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  There was, however, no evidence indicating that the Veteran was unable to secure a substantially gainful occupation by reason of service connected disabilities at the time of his death.  The Veteran himself indicated that his colon cancer and chemotherapy had rendered him unable to work, and there was no evidence in the claims file at the time of the Veteran's death indicating that any of his service connected disabilities, each of which was rated noncompensable, contributed to his unemployability.  Consequently, entitlement to a TDIU for purposes of accrued benefits is not warranted.

For the above reasons, the preponderance of the evidence is against each of the claims for purposes of accrued benefits.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).





ORDER

Entitlement to service connection for colon cancer with metastasis to the rectum, liver, bladder, and lungs, to include as due to herbicide exposure, for accrued benefits purposes, is denied.

Entitlement to a TDIU for accrued benefits purposes is denied.

Entitlement to SMC based on the need for A&A or being housebound, for purposes of accrued benefits, is denied.


REMAND

As indicated in the discussion above with regard to denial of entitlement to service connection for colon cancer for accrued benefits purposes, the evidence in the claims file at the time of the Veteran's death did not reflect that the Veteran's colon cancer was related to service including his presumed Agent Orange exposure.  As to the claim for entitlement to service connection for the cause of death, there are additional factors for consideration.  Under 38 U.S.C.A. § 1310(a), when a veteran dies from a service related disability, VA will pay dependency and indemnity compensation (DIC) to such veteran's surviving spouse.  To establish that a veteran died from a service related disability, i.e., service connection for the cause death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. §§ 1110, 1310(a).  In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).  The in-service event element has also been met, as the Veteran is presumed exposed to Agent Orange.  The issue is thus whether there was a relationship between the two.

The death certificate indicates that the primary, and only, cause of death, was metastatic colon cancer.  The appellant's primary claim is that the colon cancer was related to Agent Orange exposure, notwithstanding its absence from the list of diseases presumed service connected in veterans exposed to Agent Orange.  As noted, lack of entitlement to service connection on a presumptive basis does not preclude consideration on direct basis.  A veteran can show that he has a disease that is related to his Agent Orange exposure even if it is not on the list of disease presumed service connected in veterans exposed to Agent Orange.  The absence of the disease from that list reflects VA's conclusion that a positive association has not generally been shown between Agent Orange and the disease.

38 U.S.C.A. § 5103A(a) provides that VA will make reasonable  efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary.  It is this general duty to assist provision, rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), which is applicable to claims for service connection for the cause of the Veteran's death. Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  In this case, Dr. Lee opined that the Veteran's colon cancer could be related to his Agent Orange exposure.  While this opinion insufficient to establish entitlement to service connection for the cause of death for the reasons stated above, it does at the least suggest the possibility that a physician could conclude that there is a relationship between colon cancer and Agent Orange in this case.  Because the Veteran has met the current disability and in-service event requirements, and there is a flawed medical opinion suggesting an association between the two, a medical opinion is necessary to substantiate the claim in this case, and one should therefore be obtained.

In addition, as noted above, the Veteran indicated in a March 2007 statement that he had to stop working when he began treatment for his cancer, was receiving disability benefits through his employer, and would receive Social Security Administration (SSA) disability payments thereafter.  The claims file also contains a letter from the Oregon Department of Human services indicating that the Veteran had applied for SSA disability benefits.  Given that these records may be relevant to the issue of entitlement to service connection for the cause of death based on the theory that his colon cancer was related to Agent Orange exposure, they should be obtained.  Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

As is relevant here, basic eligibility for certification of DEA exists if the Veteran was discharged from service under conditions other than dishonorable and died as a result of a service-connected disability. 38 C.F.R. § 3.807 (2011).  Whether the Veteran died as a result of a service-connected disability is at issue in the claim for service connection for the cause of the Veteran's death.  Thus, the claim for entitlement to DEA is inextricably intertwined with the claim for service connection for the cause of death.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The claim for entitlement to DEA under 38 U.S.C.A., Chapter 35, must therefore be remanded as well.

Accordingly, the claims for entitlement to service connection for the cause of the Veteran's death and for entitlement to DEA under 38 U.S.C.A., Chapter 35 are REMANDED for the following action:

1.  Contact SSA and request all of the records relating to any determination made with regard to the Veteran's application for SSA disability benefits.

2.  Request an opinion from an appropriate physician as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's colon cancer was related to in-service Agent Orange exposure.  It is also requested that the examiner determine whether there was any other relationship to service.  The examiner is request to review the record, to include the service treatment records and the January 1985 VA examination referencing a history of abdominal pain since service.

The claims file must be sent to the physician for review.

A complete rationale should accompany the opinion.

3.  Readjudicate the claims for entitlement to service connection for the cause of the Veteran's death and DEA under 38 U.S.C.A., Chapter 35.
 
If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


